Name: Commission Regulation (EC) No 761/94 of 6 April 1994 amending Council Regulation (EEC) No 1956/88 adopting provisions for the applicaton of the Scheme of Joint International Inspection and Surveillance adopted by the Northwest Atlantic Fisheries Organization
 Type: Regulation
 Subject Matter: fisheries;  world organisations;  technology and technical regulations;  European Union law
 Date Published: nan

 Avis juridique important|31994R0761Commission Regulation (EC) No 761/94 of 6 April 1994 amending Council Regulation (EEC) No 1956/88 adopting provisions for the applicaton of the Scheme of Joint International Inspection and Surveillance adopted by the Northwest Atlantic Fisheries Organization Official Journal L 090 , 07/04/1994 P. 0007 - 0007 Finnish special edition: Chapter 4 Volume 6 P. 0050 Swedish special edition: Chapter 4 Volume 6 P. 0050 COMMISSION REGULATION (EC) No 761/94 of 6 April 1994 amending Council Regulation (EEC) No 1956/88 adopting provisions for the applicaton of the Scheme of Joint International Inspection and Surveillance adopted by the Northwest Atlantic Fisheries OrganizationTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 establishing a Community Control system applicable to the common fisheries policy (1), and in particular Article 5 thereof, Whereas Regulation (EEC) No 1956/88 (2), last amended by Regulation (EEC) No 436/92 (3) implements the Scheme of Joint International Inspection and Surveillance adopted by the Northwest Atlantic Fisheries Organization (NAFO) Fisheries Commission on 10 February 1988; Whereas the NAFO Fisheries Commission adopted on 10 September 1993 a proposal to amend the Scheme; Whereas pursuant to Article XI of the NAFO Convention the proposal will, in the absence of objections, become a measure binding upon Contracting parties with effect from 16 December 1993; Whereas the modified scheme is acceptable to the Community; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1956/88 is modified as follows: 1. A second subparagraph with the following text shall be inserted in paragraph 5 (ii) of the Annex: 'When an inspection vessel has signalled that an inspection party is about to commence boarding a fishing vessel which has begun or is about to begin hauling its nets, the master of that fishing vessel shall ensure that the net is not retrieved for a period of 30 minutes after receiving the signal.' 2. The penultimate line of paragraph 5 (ii) is amended as follows: 'In either case' is replaced by 'In all cases'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 April 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission (1) OJ No L 261, 20. 10. 1993, p. 1. (2) OJ No L 175, 6. 7. 1988, p. 1. (3) OJ No L 54, 28. 2. 1992, p. 1.